FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10452

                Plaintiff - Appellee,             D.C. No. 4:11-cr-00821-DCB

  v.
                                                  MEMORANDUM *
LUCIA RAMIREZ-VASQUEZ,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     James M. Moody, District Judge, Presiding **

                             Submitted January 15, 2013 ***

Before:         SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Lucia Ramirez-Vasquez appeals from the district court’s judgment and

challenges the 60-month sentence imposed following her guilty-plea conviction for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable James M. Moody, Senior United States District Judge
for the Eastern District of Arkansas, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Ramirez-
Vasquez’s motion requesting oral argument is denied.
reentry after deportation, in violation of 8 U.S.C. § 1326. We dismiss.

         Ramirez-Vasquez has waived her right to appeal her sentence. She

contends, however, that she did not knowingly and intelligently enter into the plea

agreement because she relied on her counsel’s erroneous prediction as to the length

of her sentence. Because this contention depends on a determination whether

Ramirez-Vasquez’s counsel provided ineffective assistance, we decline to consider

this claim on direct appeal, and the record is insufficiently developed to make this

determination. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir.

2011).

         Ramirez-Vasquez asserts no other challenges to the voluntariness of her

waiver. We accordingly dismiss this appeal. See id. at 1260.

         The government’s motion to strike portions of the excerpts of record and

opening brief is denied.

         DISMISSED.




                                           2                                   11-10452